Mr. Justice Ramsay delivered the opinion of the court. Judge Trogdon brought suit in the Circuit Court of Edgar county against the Vandalia Railroad Company to recover damages alleged to have been sustained by Trogdon by reason of the negligence and carelessness of the servants of the railroad company in transporting seventy head o'f cattle from East St. Louis, Illinois, to Paris, Illinois, and by reason of the unnecessary and unusual time taken in such transportation, during which time the cattle were unnecessarily kept confined in the cars. There was a trial had before a jury which resulted in a verdict of not guilty. Judgment was rendered upon the verdict and Trogdon appealed. Appellant has assigned only one error and that is, that the verdict is contrary to the manifest weight of the evidence. We have carefully considered all the evidence and from such consideration are satisfied that the error is not well assigned. The only question presented was one of fact, and in determining that issue the jury were not unwarranted in returning the verdict they did. In support of his claim Trogdon offered the testimony of himself and three other witnesses which tended to show appellee’s negligence, while upon the part of appellee there was given the testimony of three witnesses tending to show no negligence upon the part of appellee and the testimony of several other witnesses tending to show that the shipment of cattle was made in the usual manner and within a reasonable time. The issue was narrow and the testimony thereon so conflicting that we cannot say that the verdict is clearly against the weight of the evidence. The judgment is affirmed. Affirmed.